Filed pursuant to Rule 433 Registration No. 333-177949 CUSIP #:63743HEF5 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Issuer: National Rural Utilities Cooperative Finance Corporation Issue Ratings: A2 / A (Moody’s / S&P) Principal Amount: Security Type: Senior Unsecured Issue Price: 100% of Principal Amount Trade Date: 2/22/2013 Settlement Date: 2/27/2013 Maturity Date: 2/27/2016 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD 3-month LIBOR Spread: Plus 25 basis points Index Maturity: 3-Month Interest Payment Dates: February 27, May 27, August 27, and November 27, commencing May 27, 3013 Interest Reset Dates: February 27, May 27, August 27, November 27 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date: None Agent's Discount or Commision: 0.15% Agent (s): KeyBanc Capital Markets Inc. Capacity:
